Cooley Oh. J.
It appears from this record that G-oodell brought ejectment against the heirs of Alexis Labadie to recover possession of a part of private land claim 496 on the River Ecorse, which he claimed under a deed from Charles Reaulo. The defense was that Reaulo, previous to giving this deed, had conveyed the land in controversy to Alexis Labadie in exchange for a certain other parcel, and that this conveyance, though never recorded, and not now to be found had come to the possession of Goodell before he obtained a deed from Reaulo, and was consequently known to him at that time.
The first error of which the plaintiff complains was, that the Circuit Judge refused to charge the jury that there was no evidence in the case of a conveyance from Reaulo to Alexis Labadie. In this, however, the correctness of the Judge’s action is too plain for argument. There was the positive evidence of Reaulo to its execution, as well as that of a magistrate who testified to having taken the acknowledgment; and there was also confirmatory evidence. The objection of the plaintiff goes rather to the correctness of the conclusion of the jury in giving-credence to this evidence than to the charge of the Court.
*90The only other alleged error of which we can take notice, is that the Court admitted in evidence a certain deed from Alexis Labadie to Reaulo as tending to prove that Reaulo had conveyed the land in controversy in exchange. On looking into this deed it appears to have been drawn as if to be executed by Labadie and Reaulo both, and to operate as a mutual conveyance. It describes Labadie’s land, and purports to convey it to Reaulo, it then describes the land in controversy, and contains the proper words for a conveyance of it by Reaulo to Labadie. Labadie and his wife alone executed the deed. Now, standing alone, this deed would be some evidence of an intention on the part of Labadie and Reaulo to exchange lands, but it would have, perhaps, but little, if any,' tendency to prove the execution of a similar contemporaneous deed by Reaulo. It might well be argued to the jury that the fair inference was that this deed was prepared for execution by both parties, and that the transaction remained incomplete by a failure on the part of Reaulo to execute it. But in connection with the evidence of the magistrate that two deeds were executed, and with other evidence tending in the same direction, this deed was important and entitled to considerable weight. It was offered m connection with direct evidence of an agreement to exchange lands and it showed that one of the parties to the agreement had performed his part of it by making a conveyance; and manifestly this would have an important influence in support of evidence tending to show that the other party had done likewise.
The judgment must be affirmed with costs.
The other Justices concurred.